DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Supplemental
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Devin Looijen on 3/8/2022.
The application has been amended as follows: 
ADD:
- -Claim 21. The main landing gear of claim 1 wherein:
the folding brace is configured to lock.- -;
- -Claim 22. The method of claim 8 further comprising:
	locking the folding brace.- -;
- -Claim 23. The aircraft of claim 14, wherein:
	the folding brace is configured to lock.- -;

Allowable Subject Matter
Claims 1-2, 4-8, 10-15, and 17-23 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642